Exhibit 10.1

PURCHASE AND SALE AGREEMENT

by and among

IMESON WEST I, LLC,

a Florida limited liability company, as Seller,

And

GLOBAL INCOME, LP,

a Delaware limited partnership, as Buyer

Property Name: Samsonite Distribution Center

Location: Jacksonville, Duval County, Florida

Effective Date: May 29, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1 - CERTAIN DEFINITIONS      1    Article 2 - SALE OF PROPERTY      8   
Article 3 - EARNEST MONEY AND PURCHASE PRICE      8   

3.1

  

Initial Earnest Money Deposit

     8   

3.2

  

Additional Earnest Money Deposit

     8   

3.3

  

Purchase Price

     9   

3.4

  

Independent Consideration

     9    Article 4 - TITLE MATTERS      9   

4.1

  

Title to Real Property

     9   

4.2

  

Title Defects

     10   

4.3

  

Title Insurance

     11   

4.4

  

Tenant Estoppel Certificates

     11   

4.5

  

Imeson International Industrial Park Estoppel

     12    Article 5 - BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY      12
  

5.1

  

Buyer’s Due Diligence

     12   

5.2

  

Termination of Agreement During Due Diligence Period

     14    Article 6 - ADJUSTMENTS AND PRORATIONS      15   

6.1

  

Revenues

     15   

6.2

  

Security Deposits

     15   

6.3

  

Interest

     15   

6.4

  

Real Estate and Personal Property Taxes. Proration of Ad Valorem Taxes

     15   

6.5

  

Other Property Operating Expenses

     16   

6.6

  

Closing Costs

     16   

6.7

  

Apportionment Credit

     17   

6.8

  

Delayed Adjustment; Delivery of Operating and Other Financial Statements

     17    Article 7 - CLOSING      17   

7.1

  

Closing Date

     17   

7.2

  

Title Transfer and Payment of Purchase Price

     17   

7.3

  

Seller’s Closing Deliveries

     18   

7.4

  

Buyer’s Closing Deliveries

     19   

7.5

  

Buyer’s Option to Extend Closing Date

     19    Article 8 - CONDITIONS TO CLOSING      20   

8.1

  

Conditions to Seller’s Obligations

     20   

8.2

  

Conditions to Buyer’s Obligations

     20   

8.3

  

Waiver of Failure of Conditions Precedent

     21   

8.4

  

Approvals not a Condition to Buyer’s Performance

     22    Article 9 - REPRESENTATIONS AND WARRANTIES      22   

9.1

  

Buyer’s Representations

     22   

9.2

  

Seller’s Representations

     23   

9.3

  

General Provisions

     25    Article 10 - COVENANTS      27   

10.1

  

Buyer’s Covenants

     27   

10.2

  

Seller’s Covenants

     27   

10.3

  

Mutual Covenants

     28    Article 11 - DEFAULT AND REMEDIES      29   

11.1

  

Buyer Defaults and Seller Remedies

     29   

 

i



--------------------------------------------------------------------------------

11.2

  

Seller Defaults and Buyer Remedies

     30    Article 12 - CONDEMNATION/CASUALTY      30   

12.1

  

Right to Terminate

     30   

12.2

  

Allocation of Proceeds and Awards

     30   

12.3

  

Insurance

     31   

12.4

  

Waiver

     31    Article 13 - ESCROW PROVISIONS      31    Article 14 - MISCELLANEOUS
     33   

14.1

  

Buyer’s Assignment

     33   

14.2

  

Designation Agreement

     34   

14.3

  

Survival/Merger

     34   

14.4

  

Integration; Waiver

     34   

14.5

  

Governing Law

     34   

14.6

  

Captions Not Binding; Exhibits

     35   

14.7

  

Binding Effect

     35   

14.8

  

Severability

     35   

14.9

  

Notices

     35   

14.10

  

Counterparts

     36   

14.11

  

No Recordation

     37   

14.12

  

Construction

     37   

14.13

  

Time of Essence

     37   

14.14

  

JURISDICTION

     37   

14.15

  

WAIVER OF JURY TRIAL

     37   

14.16

  

Facsimile Signatures

     38   

EXHIBITS

 

Exhibit A    Legal Description of Real Property Exhibit B    List of Contracts
Exhibit C    List of Leases Exhibit D    List of Personal Property Exhibit E   
Form of Deed Exhibit F    Form of Bill of Sale Exhibit G    Form of Assignment
of Intangible Property Exhibit H    Form of Assignment of Lease Exhibit I   
Notices of Litigation, Contract Defaults Governmental Violations Exhibit J   
Form of Tenant Notification Letter Exhibit K    Form of Tenant Estoppel

 

ii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed to be effective
as of the 29th day of May, 2012 (the “Effective Date”), by and between IMESON
WEST I, LLC, a Florida limited liability company (“Seller”), and GLOBAL INCOME,
LP, a Delaware limited partnership (“Buyer”).

W I T N E S S E T H:

In consideration of the mutual covenants and agreements set forth herein, Seller
and Buyer hereby agree as follows:

ARTICLE 1 - CERTAIN DEFINITIONS

As used herein, the following terms shall have the following meanings:

“Acceptable Estoppel Certificate” shall mean an estoppel certificate
substantially in the form of Exhibit K attached hereto and incorporated herein
by this reference that is consistent with such tenant’s Lease; provided however,
that if any tenant is required or permitted under the terms of its Lease to make
materially different statements in a certification from those set forth on
Exhibit K attached hereto, then Buyer shall accept any modifications made to
such estoppel certificate to the extent that such changes (i) are consistent
with the requirements set forth in such tenant’s Lease, and (ii) do not indicate
any tenant or landlord default under the Lease, except to the extent that Buyer
knows or is deemed to know of such default.

“Additional Deposit” shall be in addition to the Initial Deposit, and shall mean
the sum of Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00), to the
extent the same is deposited by Buyer in accordance with the terms of
Section 3.2.

“Affiliate” shall mean as to the Person (as hereinafter defined) in question,
any Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with the Person in
question. As used in the immediately preceding sentence, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, partnership interests, by contract or otherwise. The term
“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint stock company, trust, estate, unincorporated organization,
government agency or political subdivision thereof, or any other form of entity.

“Business Day” shall mean any day other than Saturday, Sunday, any federal
holiday, or any holiday in the State of Florida. If any period expires on a day
which is not a business day or any event or condition is required by the terms
of this Agreement to occur or be fulfilled on a day which is not a business day,
such period shall expire or such event or condition shall occur or be fulfilled,
as the case may be, on the next succeeding business day.

“Buyer’s Reports” shall mean the results of any examinations, inspections,
investigations, tests, studies, analyses, appraisals, evaluations and/or
investigations prepared by or for or

 

1



--------------------------------------------------------------------------------

otherwise obtained by any Buyer’s Representatives in connection with Buyer’s Due
Diligence, but shall specifically exclude Buyer’s counsel’s work product and any
attorney-client privileged documents.

“Buyer’s Representatives” shall mean Buyer, any direct or indirect owner of any
beneficial interest in Buyer, and any officers, directors, employees, agents,
representatives and attorneys of Buyer or any such direct or indirect owner of
any beneficial interest in Buyer.

“Closing” shall mean the closing of the transaction.

“Closing Date” shall mean the date that is thirty (30) days after the expiration
of the Due Diligence Period.

“Closing Documents” shall mean all documents and instruments executed and
delivered by Buyer or Seller pursuant to the terms of this Agreement or
otherwise in connection with the Transaction or this Agreement, including,
without limitation, the documents and instruments required pursuant to the terms
of Article 7.

“Closing Year” shall mean the year in which the Closing Date occurs.

“Confidential Materials” shall mean any books, computer software, records or
files (whether in a printed or electronic format) that consist of or contain any
of the following: appraisals; budgets (other than the budget for the calendar
year in which the Closing occurs); strategic plans for the Real Property;
internal analyses; information regarding the marketing of the Property for sale;
submissions relating to obtaining internal authorization for the sale of the
Property by Seller or any direct or indirect owner of any beneficial interest in
Seller; attorney and accountant work product; attorney-client privileged
documents; internal correspondence of Seller, any direct or indirect owner of
any beneficial interest in Seller, or any of their respective Affiliates and
correspondence between or among such parties; or other information in the
possession or control of Seller, Seller’s property manager or any direct or
indirect owner of any beneficial interest in Seller which such party deems
proprietary or confidential.

“Contracts” shall mean all service, supply, maintenance, utility and commission
agreements, all equipment leases, and all other contracts, subcontracts and
agreements relating to the Real Property and the Personal Property that are
described in Exhibit B attached hereto and incorporated herein by this
reference, together with any additional contracts, subcontracts and agreements
entered into in accordance with the terms of Subsection 10.2.1 and as the same
may be modified or terminated in accordance with the terms of Subsection 10.2.1.

“deemed to know” (or words of similar import) shall have the following meaning:

 

  (a) Buyer shall be “deemed to know” of the existence of a fact or circumstance
to the extent that:

 

  (i) any Buyer’s Representative has actual knowledge of such fact or
circumstance, or

 

2



--------------------------------------------------------------------------------

  (ii) such fact or circumstance is disclosed by this Agreement, the Closing
Documents executed by Seller, the Documents, any Buyer’s Reports or any filing
made in the Public Records of Duval County, Florida.

 

  (b) Buyer shall be “deemed to know” that any Seller’s Warranty is untrue,
inaccurate or incorrect to the extent that:

 

  (i) any Buyer’s Representative has actual knowledge of information which is
inconsistent with such Seller’s Warranty, or

 

  (ii) this Agreement, the Closing Documents executed by Seller, the Documents,
any Buyer’s Reports or any filing made in the Public Records of Duval County,
Florida contains information which is inconsistent with such Seller’s Warranty.

“Deposit” shall mean, collectively, the Initial Deposit and the Additional
Deposit.

“Designated Representative” shall mean Daniel B. Webb in his capacity as Manager
of the Seller.

“Documents” shall mean the documents and instruments applicable to the Property
or any portion thereof that any of the Seller Parties deliver or make available
to any Buyer’s Representatives prior to Closing or which are otherwise obtained
by any Buyer’s Representatives prior to Closing, including, but not limited to,
the Title Commitment, the Survey, the Title Documents, and the Property
Documents.

“Due Diligence” shall mean examinations, inspections, investigations, tests,
studies, analyses, appraisals, evaluations and/or investigations with respect to
the Property, the Documents, and other information and documents regarding the
Property, including, without limitation, examination and review of title
matters, applicable land use and zoning Laws and other Laws applicable to the
Property, the physical condition of the Property, and the economic status of the
Property.

“Due Diligence Period” shall mean the period commencing on the Effective Date
and expiring at 5:00 p.m. Eastern Time on the date that is forty-five (45) days
after the Effective Date.

“Escrow Agent” shall mean Old Republic National Title Insurance Company, 1770
N.W. 64th Street, Suite 600, Fort Lauderdale, Florida 33309, (800) 929-5791,
Attn: David Miranda, Escrow Operations Department, in its capacity as escrow
agent.

“Escrow Deposit” is defined in Article 13.

“Existing Lender” shall mean Thrivent Financial for Lutherans, a Wisconsin
corporation.

“Existing Mortgage” shall mean that certain Construction/Permanent Mortgage and
Security Agreement and Fixture Filing Statement given by Seller in favor of the
Existing Lender, dated as of August 27, 2007 and recorded in Official Records
Book 14158, Page 1311, of the Public Records of Duval County, Florida.

 

3



--------------------------------------------------------------------------------

“Initial Deposit” shall mean the sum of Two Hundred Fifty Thousand and No/100
Dollars ($250,000.00), to the extent the same is deposited by Buyer in
accordance with the terms of Section 3.1.

“Intangible Property” shall mean, collectively, Seller’s interest in and to all
of the following, if and only to the extent the same may be assigned or
quitclaimed by Seller without any expense to Seller:

 

  (a) the Contracts; and

 

  (b) to the extent that the same are in effect as of the Closing Date, any
licenses, permits and other written authorizations necessary for the use,
operation or ownership of the Real Property; and

 

  (c) any guaranties and warranties in effect with respect to any portion of the
Real Property or the Personal Property as of the Closing Date.

“Laws” shall mean all municipal, county, state or federal statutes, codes,
ordinances, laws, rules or regulations.

“Leases” shall mean all leases affecting the Real Property that are described in
Exhibit C attached hereto and incorporated herein by this reference, as such may
have been amended prior to the Effective Date of this Agreement, together with
any additional leases entered into in accordance with the terms of Subsection
10.2.1 and as the same may be modified or terminated in accordance with the
terms of Subsection 10.2.1.

“Liabilities” shall mean, collectively, any and all problems, conditions,
losses, costs, damages, claims, liabilities, expenses, demands or obligations of
any kind or nature whatsoever.

“Major Casualty/Condemnation” shall mean:

 

  (a) any condemnation or eminent domain proceedings that occurs after the
Effective Date, if and only if the portion of the Property that is the subject
of such proceedings has a value in excess of Five Hundred Thousand and No/100
Dollars ($500,000.00), as reasonably determined by Seller, or constitutes a
material portion of the Property, as reasonably determined by Buyer; and

 

  (b) any casualty that occurs after the Effective Date hereof, if and only if
either (i) the casualty is an uninsured casualty and Seller, in its sole and
absolute discretion, does not elect to cause the damage to be repaired or
restored or give Buyer a credit at Closing for such repair or restoration, or
(ii) the portion of the Property that is damaged or destroyed has a cost of
repair that is in excess of Five Hundred Thousand and No/100 Dollars
($500,000.00), as reasonably determined by Seller, or constitutes a material
portion of the Property, as reasonably determined by Buyer.

“Owner’s Title Policy” shall mean an owner’s policy of title insurance with such
lawful endorsements as Buyer shall request or require, delivered in due course
by or on behalf of

 

4



--------------------------------------------------------------------------------

the Title Company after the Closing, issued by the Title Company on the standard
form in use in the State of Florida, insuring good and indefeasible fee simple
title to the Real Property in the Buyer in a face amount equal to the Purchase
Price and containing no exceptions except the Permitted Exceptions applicable to
the Real Property and the standard printed exceptions therein, except:

 

  (a) the blank in the taxes exception shall show the year of the Closing; and

 

  (b) such other revisions as Buyer may reasonably request; provided that
(i) such revisions are permissible in the State of Florida, (ii) the Title
Company is willing to make such revisions, (iii) such revisions shall not cause
a delay in Closing or any additional liability or obligations for Seller, and
(iv) such revisions shall be at Buyer’s sole expense.

“Permitted Exceptions” shall mean and include all of the following: (a) any
deed, easement, restriction, covenant or other matter affecting title to the
Property caused or created by Seller in accordance with the terms of
Subsection 4.2.2, (b) such state of facts as would be disclosed by a physical
inspection of the Property, (c) the lien of taxes and assessments not yet due
and payable, (d) such other exceptions as are set forth in the Owner’s Title
Policy, (e) any matters deemed to constitute additional Permitted Exceptions
under Subsection 4.2.1, and (f) any matters designated as Permitted Exceptions
pursuant to this Agreement, including but not limited to those matters of record
set forth in Exhibit B and those covenants and restrictions for Imeson
International Industrial Park set forth in Exhibit C to Exhibit E to this
Agreement. Notwithstanding any provision to the contrary contained in this
Agreement or any of the Closing Documents, any or all of the Permitted
Exceptions may be omitted in the Deed (as described in Subsection 7.3(a))
without giving rise to any liability of Seller, irrespective of any covenant or
warranty of Seller that may be contained in the Deed (which provisions shall
survive the Closing and not be merged therein).

“Personal Property” shall mean, collectively, (a) all tangible personal property
owned by Seller that is located on the Real Property and used in the ownership,
operation and maintenance of the Real Property, all as more specifically set
forth in Exhibit D attached hereto and incorporated herein by this reference,
and (b) a copy of all books, records and files of Seller relating uniquely to
the Real Property, but specifically excluding from the items described in both
clauses (a) and (b), any Confidential Materials and any computer software that
is licensed to Seller.

“Property” shall mean, collectively, (a) the Real Property, (b) the Personal
Property, and (c) the Intangible Property.

“Property Documents” shall mean, collectively, copies of the following: all
tests, surveys, examinations, plans, permits, licenses, environmental studies or
reports and other studies or investigations, to the extent such materials relate
uniquely to the Property (to the extent such materials relate to property other
than the Property, any such unrelated information set forth therein may be
redacted by Seller) and to the extent such materials currently exist within
Seller’s possession or control, specifically including, without limitation, the
following: (a) all leases (including associated lease guaranties) and service

 

5



--------------------------------------------------------------------------------

agreements affecting the Property; (b) engineering reports and environmental
studies; (c) any existing surveys; (d) architectural, construction and
engineering plans, drawings and renderings for improvements existing on the
Property; (e) all certificates of occupancy and any construction warranties
covering improvements on the Property; (f) any entitlement approvals; (g) income
and expense statements covering the Property for the most recent one-year period
prior to the Effective Date of this Agreement; (h) copies of the loan documents
relating to the Existing Mortgage; and (i) such other documents and information
applicable to the Property as reasonably requested by Buyer. Notwithstanding the
foregoing, the Property Documents shall not include, and Seller will have no
obligation to deliver or make available to Buyer, the following items:
(i) appraisals, (ii) construction cost information, (iii) Seller’s financial
information related to any loans on the Property, and (iv) any Confidential
Materials.

“Purchase Price” shall mean, Forty-Two Million Five Hundred Thousand and No/100
Dollars ($42,500,000.00), as prorated and adjusted as set forth in Article 6 and
Section 7.2 or as otherwise provided under this Agreement.

“Real Property” shall mean that certain parcel of real estate located in Duval
County, Florida and legally described in Exhibit A attached hereto and
incorporated herein by this reference, together with all buildings, improvements
and fixtures located thereon and owned by Seller as of the Closing Date and all
right, title and interest, if any, that Seller may have in and to all rights,
privileges and appurtenances pertaining thereto including a non-exclusive right
in easements specifically benefitting such land and which are adjacent thereto;
provided, however, that in the event of any condemnation or casualty that occurs
after the Effective Date hereof, the term “Real Property” shall not include any
of the foregoing that is destroyed or taken as a result of any such condemnation
proceeding.

“Remove” with respect to any exception to title shall mean that Seller causes
the Title Company to remove or affirmatively insure over the same as an
exception to the Owner’s Title Policy for the benefit of Buyer, without any
additional cost to Buyer, whether such removal or insurance is made available in
consideration of payment, bonding, indemnity of Seller or otherwise.

“Required Exceptions” shall mean, collectively, the following:

 

  (a) any Title Objections to the extent (and only to the extent) that the same
(i) have not been caused by any Buyer’s Representatives, and (ii) constitute any
of the following:

 

  (A) liens evidencing monetary encumbrances (other than liens for
non-delinquent general real estate taxes and the lien of the Existing Mortgage)
(“Monetary Liens”) that are created as a result of the intentional acts or
omissions of Seller or its agents and Affiliates or

 

  (B) liens or encumbrances other than Monetary Liens created by Seller or its
agents and Affiliates after the date of this Agreement in violation of
Subsection 4.2.2.

 

6



--------------------------------------------------------------------------------

  (b) any exception to title that Seller has specifically agreed in writing to
Remove pursuant to the terms of Section 4.2.1(b).

“Seller-Allocated Amounts” shall mean, collectively:

 

  (a) with respect to any condemnation or eminent domain proceedings with
respect to any portion of the Property that occurs after the Effective Date
hereof, (i) the costs, expenses and fees, including reasonable attorneys’ fees,
expenses and disbursements, incurred by Seller in connection with obtaining
payment of any award or proceeds in connection with any such condemnation or
eminent domain proceedings, and (ii) any portion of any such award or proceeds
that is allocable to loss of use of the Property prior to Closing; and

 

  (b) with respect to any casualty to any portion of the Property that occurs
after the Effective Date hereof, (i) the costs, expenses and fees, including
reasonable attorneys’ fees, expenses and disbursements, incurred by Seller in
connection with the negotiation and/or settlement of any casualty claim with an
insurer with respect to the Property, (ii) the proceeds of any rental loss,
business interruption or similar insurance that are allocable to the period
prior to the Closing Date, and (iii) the reasonable and actual costs incurred by
Seller in stabilizing the Property following a casualty.

“Seller Parties” shall mean and include, collectively, (a) Seller; (b) any
direct or indirect owner of any beneficial interest in Seller; (c) any officer,
director, employee, or agent of Seller or any direct or indirect owner of any
beneficial interest in Seller; and (d) any other entity or individual Affiliated
or related in any way to any of the foregoing.

“Seller’s Broker” shall mean CB Richard Ellis, Inc.

“Seller’s Knowledge” or words of similar import shall refer only to the actual
knowledge of the Designated Representatives and shall not be construed to refer
to the knowledge of any other Seller Party, or to impose or have imposed upon
the Designated Representatives any duty to investigate the matters to which such
knowledge, or the absence thereof, pertains, including, but not limited to, the
contents of the files, documents and materials made available to or disclosed to
Buyer or the contents of files maintained by the Designated Representatives.
There shall be no personal liability on the part of the Designated
Representatives arising out of any of the Seller’s Warranties.

“Seller’s Warranties” shall mean Seller’s representations and warranties
expressly set forth in Section 10.2 and the Closing Documents executed by
Seller, as such representations and warranties may be deemed modified or waived
by Buyer pursuant to the terms of this Agreement.

“Survey” shall mean a current ALTA as-built survey of the Property prepared by a
duly-licensed Florida land surveyor reasonably acceptable to Buyer, and
certified to the Title Company, Seller and Buyer using a form of certificate
reasonably acceptable to Buyer.

“Title Commitment” shall mean a commitment for the issuance of an owner’s policy
of title insurance to Buyer from the Title Company, including true, correct and,
to the extent reasonably available from the public records, legible copies of
all instruments referred to in such commitment as conditions or exceptions to
title to the Real Property.

 

7



--------------------------------------------------------------------------------

“Title Company” shall mean Old Republic National Title Insurance Company, the
agents of which for this transaction are Slott, Barker & Nussbaum, 334 East
Duval Street, Jacksonville, Florida 32202, Attn: Earl M. Barker, Jr., who are
attorneys for Seller.

“Title Documents” shall mean all documents referred to on Schedule B-II of the
Title Commitment as exceptions to coverage.

“Title Objections” shall mean any exceptions to title to which Buyer is entitled
and timely objects in accordance with the terms of Subsection 4.2.1(a).

“Transaction” shall mean the transaction contemplated by this Agreement.

ARTICLE 2 - SALE OF PROPERTY

Seller agrees to sell, transfer and assign and Buyer agrees to purchase, accept
and assume, subject to the terms and conditions set forth in this Agreement and
the Closing Documents, all of Seller’s right, title and interest in and to the
Property.

ARTICLE 3 - EARNEST MONEY AND PURCHASE PRICE

 

3.1 Initial Earnest Money Deposit.

 

  3.1.1 Payment of Initial Deposit. Within five (5) Business Days after the
Effective Date, and as a condition precedent to the effectiveness of this
Agreement, Buyer shall deliver to Escrow Agent the Initial Deposit. The Initial
Deposit shall be refundable to Buyer at all times during the Due Diligence
Period and, except as otherwise provided in Section 11.2, shall become
non-refundable to Buyer upon the expiration of the Due Diligence Period.

 

  3.1.2 Applicable Terms; Failure to Make Initial Deposit. The Initial Deposit
shall be paid to Escrow Agent in immediately available funds. The Initial
Deposit shall be applied against the Purchase Price on the Closing Date and
shall otherwise be held and delivered by Escrow Agent in accordance with the
provisions of Article 13. Notwithstanding any provision in this Agreement to the
contrary, if Buyer fails to timely make the Initial Deposit as provided herein,
Seller shall have the right to terminate this Agreement by delivering written
notice to Buyer at any time prior to the Escrow Agent’s receipt of the Initial
Deposit, in which event the parties shall have no further rights or obligations
hereunder except for obligations which expressly survive the termination of this
Agreement.

 

3.2 Additional Earnest Money Deposit.

 

  3.2.1 Payment of Additional Deposit. Except in the event that this Agreement
has been terminated by Buyer, within three (3) Business Days after the
expiration of the Due Diligence Period Buyer shall deliver to Escrow Agent the
Additional Deposit. Except as otherwise provided in Section 11.2, the Additional
Deposit shall become non-refundable to Buyer upon deposit with the Title
Company.

 

8



--------------------------------------------------------------------------------

  3.2.2 Applicable Terms; Failure to Make Additional Deposit. The Additional
Deposit shall be paid to Escrow Agent in immediately available funds. The
Additional Deposit shall be applied against the Purchase Price on the Closing
Date and shall otherwise be held and delivered by Escrow Agent in accordance
with the provisions of Article 13. Notwithstanding any provision in this
Agreement to the contrary, if Buyer fails to timely deliver the Additional
Deposit as provided herein, this Agreement will automatically terminate as of
5:00 P.M. Eastern Time on the date that is three (3) Business Days following the
expiration of the Due Diligence Period, in which event the Initial Deposit shall
be delivered to Seller and the parties shall have no further rights or
obligations hereunder except for obligations which expressly survive the
termination of this Agreement.

 

3.3 Purchase Price. In consideration of the sale of the Property to Buyer, Buyer
shall pay to Seller an amount equal to the Purchase Price, as prorated and
adjusted as set forth in Article 6, Section 7.2, Subsection 8.2(a), or as
otherwise provided under this Agreement. The Purchase Price shall be paid as
follows: on or prior to the Closing Date, Buyer shall pay to Seller the Purchase
Price in immediately available funds by wire transfer as more particularly set
forth in Section 7.2, as prorated and adjusted as set forth in Article 6,
Section 7.2, Subsection 8.1(a), or as otherwise provided under this Agreement.

 

3.4 Independent Consideration. Notwithstanding anything to the contrary, as
consideration for Seller’s execution and delivery of this Agreement, Seller
shall retain $100.00 of the Initial Deposit (“Independent Consideration”) even
if the Initial Deposit is delivered to Buyer upon a termination of this
Agreement. The Independent Consideration is in addition to and independent of
any other consideration or payment set forth in this Agreement, is
nonrefundable, does apply to the Purchase Price, and is fully earned and shall
be delivered to Seller upon any termination of this Agreement notwithstanding
any other provision of this Agreement.

ARTICLE 4 - TITLE MATTERS

 

4.1 Title to Real Property. Within ten (10) days after the Effective Date,
Seller shall obtain and deliver the Survey to Buyer and within five (5) days
after the Effective Date, at Seller’s expense, cause the Title Company to
deliver the Title Commitment to Buyer. The legal description of the Real
Property set forth on the Survey, if different from the attached Exhibit A,
shall automatically be substituted as a new Exhibit A to this Agreement
following approval of same by Buyer.

 

9



--------------------------------------------------------------------------------

4.2 Title Defects.

 

  4.2.1 Buyer’s Objections to Title; Seller’s Obligations and Rights.

 

  (a) On or before the expiration of the Due Diligence Period, Buyer shall have
the right to object in writing to any title matters that appear on the Title
Commitment and/or the Survey. In addition, after the expiration of the Due
Diligence Period, Buyer shall have the right to object in writing to any title
matters which are not Permitted Exceptions and which adversely affect Buyer’s
title to the Real Property that may first appear on any supplemental title
reports or updates to the Title Commitment or Survey issued after the expiration
of the Due Diligence Period, so long as such objection is made by Buyer within
five (5) Business Days after Buyer becomes aware of the same (but, in any event,
prior to the Closing Date). Unless Buyer is entitled to and timely objects to
such title matters, all such title matters shall be deemed to constitute
additional Permitted Exceptions. Notwithstanding anything to the contrary set
forth in this Section 4.2.1(a), after the expiration of the Due Diligence
Period, Buyer shall not have a right to object to the inclusion in the Permitted
Exceptions of those items and matters listed in Exhibits B and C to Exhibit E to
this Agreement.

 

  (b) To the extent that any Title Objections do not constitute Required
Exceptions, Seller may elect (but shall not be obligated) to Remove or cause to
be Removed any such Title Objections and Seller shall notify Buyer in writing
within three (3) Business Days after receipt of Buyer’s notice of Title
Objections if Seller elects to Remove the same. Failure of Seller to respond in
writing within such period shall be deemed an election by Seller not to Remove
such Title Objections. Any Title Objection that Seller elects in writing to
Remove shall be deemed a Required Exception. If Seller elects (or is deemed to
have elected) not to Remove one or more Title Objections, then, on or before the
expiration of the Due Diligence Period, Buyer may, as its sole and exclusive
remedy, elect in writing to either (i) terminate this Agreement, in which event
the Initial Deposit shall be paid to Buyer and, thereafter, the parties shall
have no further rights or obligations hereunder except for obligations which
expressly survive the termination of this Agreement, or (ii) waive such Title
Objections and proceed to Closing. Failure of Buyer to terminate this Agreement
in writing prior to the expiration of the Due Diligence Period shall be deemed
an election by Buyer to waive all remaining uncured Title Objections which are
shown on the Survey or the Title Commitment as such may have been updated as of
the expiration of the Due Diligence Period. Any such Title Objection so waived
(or deemed waived) by Buyer shall be deemed to constitute a Permitted Exception
and the Closing shall occur as herein provided without any reduction of or
credit against the Purchase Price.

 

  (c)

If this Agreement is not terminated by Buyer in accordance with the provisions
hereof, Seller shall, prior to or at Closing, Remove or cause to be Removed any
Required Exceptions. Seller may use any portion of the Purchase Price to satisfy
any Required Exceptions that exist as of the Closing Date, provided Seller shall
cause the Title Company to Remove the same. If Seller is unable to Remove any
Required Exceptions prior to

 

10



--------------------------------------------------------------------------------

  the Closing, Buyer may, as its sole and exclusive remedy, elect at Closing to
either (a) terminate this Agreement, in which event the Deposit shall be paid to
Buyer and, thereafter, the parties shall have no further rights or obligations
hereunder except for obligations which expressly survive the termination of this
Agreement, or (b) accept such exceptions to title and the Closing shall occur as
herein provided without any reduction of or credit against the Purchase Price.

 

  4.2.2 No New Exceptions. From and after the Effective Date hereof, except as
otherwise expressly allowed in this Agreement, Seller shall not execute any
deed, easement, restriction, covenant or other matter affecting title to the
Real Property unless Buyer has received a copy thereof and has approved the same
in writing. If Buyer fails to object in writing to any such proposed instrument
within five (5) Business Days after receipt of the aforementioned notice, Buyer
shall be deemed to have approved the proposed instrument. Buyer’s consent shall
not be unreasonably withheld, conditioned or delayed with respect to any such
instrument that is proposed prior to the expiration of the Due Diligence Period.
Buyer, in its sole and absolute discretion, shall be entitled to grant or
withhold its consent with respect to any such instrument that is proposed
between the expiration of the Due Diligence Period and the Closing.

 

4.3 Title Insurance. At the Closing, the Title Company shall provide Buyer with
the Title Commitment for the Real Property “marked-up” and effectively dated as
of the Closing, deleting all requirements thereunder so as to obligate the Title
Company unconditionally to issue to Buyer the Owner’s Title Policy for the Real
Property in the amount of the Purchase Price, subject only to the Permitted
Exceptions. As soon as practicable after the Closing, the Title Company shall
issue the Owner’s Title Policy to Buyer, insuring that fee simple title to the
Real Property is vested in Buyer subject only to the Permitted Exceptions which
are applicable to the Real Property. Buyer shall be entitled to request that the
Title Company provide such lawful endorsements (or amendments) to the Owner’s
Title Policy as Buyer may reasonably require.

 

4.4

Tenant Estoppel Certificates. On or before the date that is five (5) days prior
to the expiration of the Due Diligence Period, Seller shall deliver to Buyer
Acceptable Estoppel Certificates executed by the tenants under the Leases dated
no more than thirty (30) days prior to the expiration of the Due Diligence
Period. Notwithstanding any provisions in this Agreement to the contrary, if
Buyer fails to object in writing to an Acceptable Estoppel Certificate executed
by any tenant within five (5) Business Days after the date the same has been
delivered to Buyer, Buyer shall be deemed to have approved the same.
Notwithstanding anything to the contrary, any failure by Seller to deliver to
Buyer the Acceptable Estoppel Certificates shall not be a default under this
Agreement. In the event that Seller fails to deliver the Acceptable Estoppel
Certificates to Buyer on or before the date that is five (5) days prior to the
expiration of the Due Diligence Period, Buyer shall have the right to elect, as
its sole and exclusive remedy, to (a) terminate this Agreement by written notice
to Seller

 

11



--------------------------------------------------------------------------------

  prior to the expiration of the Due Diligence Period, promptly after which the
Initial Deposit shall be returned to Buyer and, thereafter, the parties shall
have no further rights or obligations hereunder except for obligations which
expressly survive the termination of this Agreement, or (b) waive such
requirement. If Buyer does not terminate this Agreement prior to the expiration
of the Due Diligence Period, Buyer will be deemed to have waived its right to
terminate this Agreement pursuant to this Section 4.4.

 

4.5 Imeson International Industrial Park Estoppel. On or before the date that is
five (5) days prior to the expiration of the Due Diligence Period, Seller shall
deliver to Buyer an estoppel certificate executed by Imeson International
Industrial Park, Inc. dated no more than thirty (30) days prior to the
expiration of the Due Diligence Period confirming that the Real Property, the
Seller and/or the tenant under the Lease are in compliance with and that no
defaults exist with respect to the covenants and restrictions set forth in
Exhibit C to Exhibit E to this Agreement (the “IIIP Estoppel”). Notwithstanding
any provisions in this Agreement to the contrary, if Buyer fails to object in
writing to the IIIP Estoppel executed by Imeson International Industrial Park,
Inc. within five (5) Business Days after the date the same has been delivered to
Buyer, Buyer shall be deemed to have approved the same. Notwithstanding anything
to the contrary, any failure by Seller to deliver to Buyer the IIIP Estoppel
shall not be a default under this Agreement. In the event that Seller fails to
deliver the IIIP Estoppel to Buyer on or before the date that is five (5) days
prior to the expiration of the Due Diligence Period, Buyer shall have the right
to elect, as its sole and exclusive remedy, to (a) terminate this Agreement by
written notice to Seller prior to the expiration of the Due Diligence Period,
promptly after which the Initial Deposit shall be returned to Buyer and,
thereafter, the parties shall have no further rights or obligations hereunder
except for obligations which expressly survive the termination of this
Agreement, or (b) waive such requirement. If Buyer does not terminate this
Agreement prior to the expiration of the Due Diligence Period, Buyer will be
deemed to have waived its right to terminate this Agreement pursuant to this
Section 4.5.

ARTICLE 5 - BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY

 

5.1 Buyer’s Due Diligence.

 

  5.1.1 Access to Property Documents. Within three (3) Business Days after the
Effective Date, Seller shall cause to be made available to Buyer (at no cost to
Buyer) copies of the Property Documents. Seller acknowledges and agrees that
Buyer shall be entitled to conduct an audit of the Property based upon the
Property Documents and that Seller shall cooperate with Buyer’s reasonable
requests in connection therewith. Such information is made available without
representation by Seller or recourse to Seller, and Buyer relies on such
information at its own risk. Without limiting the generality of the foregoing,
Buyer acknowledges that Seller has made no representations (express or implied)
regarding the accuracy of such information, the qualifications of the parties
preparing such information or the conclusions set forth therein.

 

12



--------------------------------------------------------------------------------

  5.1.2 Access to the Property. Commencing on the Effective Date hereof and
continuing until the expiration of the Due Diligence Period, Seller shall allow
Buyer and Buyer’s Representatives access to the Property at reasonable times in
order to conduct such environmental, soil, engineering or any other studies
thereon as Buyer, in its reasonable discretion, shall deem advisable; provided,
however: (a) such access shall not interfere with the operation of the Property
or Seller’s adjacent properties and shall be subject to the terms of the Leases;
(b) Buyer shall provide at least twenty-four (24) hours’ notice prior to each
visit to the Property by any Buyer’s Representatives, and representatives of
Seller shall have the right to accompany Buyer’s Representatives during each
such visit; (c) any invasive testing shall require Seller’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed; and (d) after the expiration of the Due Diligence Period Buyer’s
Representatives shall not be permitted to perform any further testing or other
physical evaluation of the Property without the prior written consent of Seller,
which shall not be unreasonably conditioned, withheld or denied. Buyer shall
deliver promptly to Seller copies of all Buyer’s Reports. Buyer shall
immediately return the Property to the condition existing prior to any tests and
inspections. Buyer shall use its best efforts to minimize damage to the Property
and shall cause the Property to be restored to substantially the condition
existing immediately prior to entry thereon by Buyer and the Buyer’s
Representatives (which obligation shall survive the termination of this
Agreement and shall not be subject to any limitation of remedies set forth in
this Agreement. Seller acknowledges that Buyer, at its sole expense, will be
conducting an audit of property-level financials as specified by Rule 3-14 of
Regulation S-X of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, and Seller agrees to reasonably cooperate and
assist Buyer in obtaining any and all such data and financial information that
shall be reasonably available to Seller (including, without limitation, data and
information obtainable from Seller’s property manager), and permit Buyer’s
auditors reasonable access to such information.

 

  5.1.3 Other Due Diligence Obligations of Buyer. All inspections by Buyer’s
Representatives shall be at Buyer’s sole expense and shall be in accordance with
applicable Laws, including without limitation, Laws relating to worker safety
and the proper disposal of discarded materials. Buyer shall cause each of
Buyer’s Representatives to be aware of the terms of this Agreement as it relates
to the conduct of Buyer’s Due Diligence and the obligations of such parties
hereunder.

 

  5.1.4 Waiver and Release. Buyer, for itself and all of the Buyer’s
Representatives, hereby waives and releases Seller and each of the Seller
Parties from all claims resulting directly or indirectly from access to,
entrance upon, or inspection of the Property by Buyer’s Representatives.

 

  5.1.5 As-Is Sale. Buyer acknowledges and agrees as follows:

 

  (a) During the Due Diligence Period, Buyer will conduct such Due Diligence as
Buyer has deemed or shall deem necessary or appropriate.

 

13



--------------------------------------------------------------------------------

  (b) The Property shall be sold and Buyer shall accept possession of the
Property on the Closing Date, “AS IS, WHERE IS, WITH ALL FAULTS”, with no right
of setoff or reduction in the Purchase Price.

 

  (c) Except for Seller’s Warranties, none of the Seller Parties have or shall
be deemed to have made any verbal or written representations, warranties,
promises or guarantees (whether express, implied, statutory or otherwise) to
Buyer with respect to the Property, any matter set forth, contained or addressed
in the Documents (including, but not limited to, the accuracy and completeness
thereof) or the results of Buyer’s Due Diligence.

 

  (d) Buyer shall independently confirm to its satisfaction all information that
it considers material to its purchase of the Property or the Transaction.

 

  (e) Except as may otherwise be provided herein, Seller shall have no liability
to Buyer, its successors and assigns or, by reason of this Agreement to any
other person, firm, corporation or entity for any condition, defect, whether
latent or patent, event, omission, act or failure to act in, of or with respect
to the Property or the improvements located thereon whether arising under the
Lease or otherwise; all of which liability, claims or causes of action are
hereby released, known or unknown, and all damages arising by reason thereof,
whether sustained or existing now or in the future.

In addition, Buyer expressly understands and acknowledges that it is possible
that unknown Liabilities may exist with respect to the Property and that Buyer
explicitly took that possibility into account in determining and agreeing to the
Purchase Price, and that a portion of such consideration, having been bargained
for between parties with the knowledge of the possibility of such unknown
Liabilities shall be given in exchange for a full accord and satisfaction and
discharge of all such Liabilities.

 

5.2 Termination of Agreement During Due Diligence Period. If Buyer, in its sole
and absolute discretion, is not satisfied with the results of its Due Diligence
during the Due Diligence Period, Buyer may terminate this Agreement for any
reason or for no reason by written notice to Seller at any time prior to the
expiration of the Due Diligence Period, and, in the event of such termination,
neither Seller nor Buyer shall have any liability hereunder except for those
obligations which expressly survive the termination of this Agreement and the
Initial Deposit shall be immediately returned to Buyer. In the event Buyer fails
to terminate this Agreement prior to the expiration of the Due Diligence Period,
Buyer shall be deemed to have waived its rights to terminate this Agreement in
accordance with this Article 5 and, except as otherwise provided in
Section 11.2, the Initial Deposit shall become non-refundable to Buyer upon the
expiration of the Due Diligence Period.

 

14



--------------------------------------------------------------------------------

ARTICLE 6 - ADJUSTMENTS AND PRORATIONS

The following adjustments and prorations shall be made at the Closing, as
applicable:

 

6.1 Revenues.

 

  6.1.1 Revenues. Revenues from Property operations, including, without
limitation, rent under the Leases, that is actually collected shall be prorated
between Buyer and Seller as of 12:01 a.m. on the Closing Date. Seller shall be
entitled to all such revenues attributable to any period up to but not including
the Closing Date and Buyer shall be entitled to all such revenues attributable
to any period on and after the Closing Date. Seller shall have no obligation to
collect any delinquent rent prior to Closing.

 

  6.1.2 Post-Closing Collections. After the Closing, Buyer shall make a good
faith effort to collect any revenues not collected as of the Closing Date on
Seller’s behalf and to tender the same to Seller upon receipt. Buyer shall not
have an exclusive right to collect the revenue due Seller and Seller hereby
retains its rights to pursue claims against any party for sums due with respect
to periods prior to the Closing Date. The terms of this Section 6.1 shall
survive the Closing and not be merged therein.

 

6.2 Security Deposits. The amount of cash security deposits paid under the
Leases, and not theretofore applied, together with interest thereon to the
extent any interest is required by law or otherwise to be paid to such tenants,
shall be credited to Buyer against the Purchase Price on the date of the
Closing. Tenant’s letter of credit, deposited in lieu of a cash security deposit
shall be transferred to Buyer at Closing. Buyer shall assume at Closing the
obligation, if any, to pay the security and other deposits to tenants under the
Leases, to the extent that such deposits are credited to Buyer at Closing.

 

6.3 Interest. Interest accrued and unpaid on the Existing Mortgage shall be
prorated on an accrual basis.

 

6.4 Real Estate and Personal Property Taxes. Proration of Ad Valorem Taxes.
Tenant is obligated by the Lease to pay all ad valorem taxes and assessments
with respect to the Property. Among other things, Seller’s assignment of the
Lease pursuant to this Agreement shall include an assignment of all rights of
Seller to enforce tenant’s obligation with respect to such taxes and
assessments. Accordingly, there will be no proration of ad valorem taxes and
assessments at the Closing. Any taxes, assessments or other charges not payable
by tenant under the Lease shall be prorated as of Closing. Certified, confirmed
and ratified special assessments liens as of the Closing Date are to be paid by
Seller. Pending special assessments liens as of the Closing Date shall be
assumed by Buyer. To the extent but only to the extent the same are not payable
by the Tenant under the Lease, Seller shall also pay and be responsible for any
“rollback” taxes or retroactively assessed taxes which arise out of or relate to
any improper or inadequate assessment of the Property for the period prior to
the Closing, which obligation shall expressly survive the Closing.

 

15



--------------------------------------------------------------------------------

6.5 Other Property Operating Expenses.

 

  6.5.1 Operating expenses for the Property that are not the responsibility of
the tenant under the Lease shall be prorated as of 12:01 a.m. on the Closing
Date. Amounts paid by the tenant on account of property management fees and lawn
care expenses, less any expenditures by Landlord for the same, shall be credited
to Buyer or Seller at Closing, as appropriate.

 

  6.5.2 Buyer shall be responsible for the payment of all Tenant Inducement
Costs (as hereinafter defined) and leasing commissions which become due and
payable after the Closing in connection with a Lease affecting the Real
Property, including, without limitation, as a result of any new Lease executed
between the Effective Date and the Closing Date, or any renewals, amendments or
expansions of existing Leases affecting the Real Property or as a result of any
options exercised by tenants after the Closing Date. If, as of the Closing Date,
Seller shall have paid any Tenant Inducement Costs or leasing commissions for
which Buyer is responsible pursuant to the foregoing provisions, Buyer shall
reimburse Seller for such amount at the Closing. For purposes hereof, the term
“Tenant Inducement Costs” shall mean any out-of-pocket payments required under a
Lease to be paid by the landlord thereunder to or for the benefit of the tenant
thereunder which is in the nature of a tenant inducement, including
specifically, without limitation, tenant improvement costs, design, and
refurbishment allowances. The term “Tenant Inducement Costs” shall not include
loss of income resulting from any free rental period, it being agreed that
Seller shall bear such loss until the Closing Date and that Buyer shall bear
such loss from and after the Closing Date.

 

6.6 Closing Costs. Buyer shall pay the following costs and expenses associated
with the Transaction: (a) all title premiums and charges related to extended
coverage and for endorsements to the Owner’s Title Policy other than the basic
title premium, (b) the cost of the Survey, (c) all recording charges in
connection with the instrument by which Seller conveys the Property,
(d) one-half of the escrow fee charged by the Title Company, (e) all documentary
stamp taxes and intangible taxes applicable to the assumption of the Existing
Mortgage by Buyer, (f) all costs of Buyer’s Due Diligence, including fees due
its consultants and attorneys, and (g) all costs related to the transfer and
assumption of the Existing Mortgage and loan, including that certain one percent
loan assumption fee. Seller shall pay the following costs and expenses
associated with the Transaction: (i) all documentary stamp taxes applicable to
the transfer of the Real Property to Buyer, (ii) the basic title premium for
issuance of the Owner’s Title Policy, (iii) the commission due Seller’s Broker
pursuant to a separate written agreement, (iv) one-half of the escrow fee
charged by the Title Company, (v) all fees due its attorneys, and (vi) all costs
incurred in connection with causing the Title Company to Remove any Required
Exceptions. Except as otherwise provided herein, all other closing costs shall
be divided equally between Buyer and Seller. The obligations of the parties
under this Section 6.6 shall survive the Closing (and not be merged therein) or
any earlier termination of this Agreement.

 

16



--------------------------------------------------------------------------------

6.7 Apportionment Credit. In the event the apportionments to be made at the
Closing result in a credit balance (a) to Buyer, such sum shall be paid at the
Closing by giving Buyer a credit against the Purchase Price in the amount of
such credit balance, or (b) to Seller, Buyer shall pay the amount thereof to
Seller at the Closing by wire transfer of immediately available funds to the
account or accounts to be designated by Seller for the payment of the Purchase
Price.

 

6.8 Delayed Adjustment; Delivery of Operating and Other Financial Statements. If
at any time following the Closing Date, the amount of an item listed in any
section of this Article 6 shall prove to be incorrect (whether as a result of an
error in calculation or a lack of complete and accurate information as of the
Closing) or otherwise require adjustment as a result of any year-end or periodic
reconciliations, the party owing money as a result of such error or adjustment
shall promptly pay to the other party the sum necessary to correct such error or
make such adjustment upon receipt of proof of the same, provided that such proof
is received by the party from whom payment is to be made on or before one
(1) year after Closing (such period being referred to herein as the “Post
Closing Adjustment Period”). In order to enable Seller to determine whether any
such delayed adjustment is necessary, Buyer shall provide to Seller current
operating and financial statements for the Property and copies of any
correspondence and statements in connection with any reconciliation promptly
after the same are prepared, but, in any event, no later than the date one
(1) month prior to the expiration of the Post-Closing Adjustment Period. The
provisions of this Section 6.8 shall survive the Closing and not be merged
therein.

ARTICLE 7 - CLOSING

Buyer and Seller hereby agree that the Transaction shall be consummated as
follows:

 

7.1 Closing Date. The Closing shall occur on the Closing Date. The parties shall
endeavor to conduct the Closing in such a manner that it will not be necessary
for any party to attend the Closing. If, however, either Buyer or Seller
determines in good faith that such an escrow Closing is not practical, Buyer and
Seller shall conduct a “pre-closing” on the last Business Day prior to the
Closing Date at the offices of Escrow Agent with title transfer and payment of
the Purchase Price to be completed on the Closing Date as set forth in
Section 7.2 below. Time is of the essence with respect to the Closing.

 

7.2 Title Transfer and Payment of Purchase Price. Provided all conditions
precedent to Seller’s obligations hereunder have been satisfied, Seller agrees
to convey the Property to Buyer upon confirmation of receipt of the Purchase
Price by the Escrow Agent as set forth below. Provided all conditions precedent
to Buyer’s obligations hereunder have been satisfied, Buyer agrees to pay the
Purchase Price by timely delivering the same to the Escrow Agent on or before
the Closing Date at such time as will allow Buyer and Escrow Agent to meet its
obligations under this Agreement. Seller acknowledges that the cash portion of
the Purchase Price to be paid by Buyer will be the difference between the
Purchase Price and the outstanding principal balance of the Existing Mortgage.
The balance of the Purchase Price shall be paid by Buyer’s purchasing the
Property subject to the outstanding principal balance of the Existing Mortgage
as of the Closing Date.

 

17



--------------------------------------------------------------------------------

7.3 Seller’s Closing Deliveries. At the Closing, Seller shall deliver or cause
to be delivered the following:

 

  (a) Deed. A deed in the form of Exhibit E attached hereto and incorporated
herein by this reference (“Deed”) executed and acknowledged by Seller, conveying
the Real Property to Buyer, subject to the Permitted Exceptions affecting the
Real Property.

 

  (b) Assignment and Assumption of Existing Mortgage. An assignment and
assumption of the Existing Mortgage in such form as mutually agreed upon by
Buyer, Seller and the Existing Lender (“Assignment and Assumption of Existing
Mortgage”) executed by Seller and the Existing Lender, assigning the Existing
Mortgage to Buyer together with such other documents reasonably required by the
Existing Lender in connection with the assignment of the Existing Mortgage by
Seller.

 

  (c) Bill of Sale. A bill of sale in the form of Exhibit F attached hereto and
incorporated herein by this reference (“Bill of Sale”) executed by Seller,
conveying all of Seller’s right, title and interest in and to the Personal
Property to Buyer, subject to the Permitted Exceptions affecting the Personal
Property.

 

  (d) Assignment of Intangible Property. An assignment and assumption of
intangible property in the form of Exhibit G attached hereto and incorporated
herein by this reference (“Assignment of Intangible Property”) executed by
Seller, conveying all of Seller’s right, title and interest in and to the
Intangible Property to Buyer, subject to the Permitted Exceptions affecting the
Intangible Property.

 

  (e) Assignment of Leases. An assignment and assumption of leases in the form
of Exhibit H attached hereto and incorporated herein by this reference
(“Assignment of Leases”), executed by Seller, assigning all of Seller’s right,
title and interest as landlord under the Leases affecting the Real Property to
Buyer.

 

  (f) Tenant Notification Letter. A letter in the form of Exhibit J attached
hereto and incorporated herein by this reference (the “Tenant Notification
Letter”), executed by Seller, for the tenant pursuant to the Lease affecting the
Real Property.

 

  (g) Closing Protection Letter. An “insured closing services letter” from the
Title Company; provided that (i) such letter is available from the Title
Company, (ii) any inability to deliver such letter shall not cause a delay in
Closing or any additional liability or obligations for Seller, and (iii) such
letter shall be at Buyer’s sole expense.

 

18



--------------------------------------------------------------------------------

  (h) Keys and Original Documents. Keys to all locks on the Real Property in
Seller’s possession and originals or, if originals are not available, copies, of
all of the Property Documents related to the Property, to the extent not
previously delivered to Buyer.

The items to be delivered by Seller in accordance with the terms of
Subsections (a) through (g) of this Section 7.3 shall be delivered to Escrow
Agent no later than Noon Eastern Time on the Closing Date and the items to be
delivered by Seller in accordance with the terms of Subsection (h) of this
Section 7.3 shall be delivered outside of escrow and shall be deemed delivered
if the same are located at the Property on the Closing Date.

 

7.4 Buyer’s Closing Deliveries. At the Closing, Buyer shall deliver or cause to
be delivered the following:

 

  (a) Purchase Price. The Purchase Price, as adjusted for apportionments and
other adjustments required under this Agreement, plus any other amounts required
to be paid by Buyer at the Closing.

 

  (b) Assignment and Assumption of Existing Mortgage. The Assignment and
Assumption of Existing Mortgage executed by Buyer together with such other
documents reasonably required by the Existing Lender in connection with the
assumption of the Existing Mortgage by Buyer, subject however to the approval of
Buyer.

 

  (c) Bill of Sale. The Bill of Sale executed by Buyer.

 

  (d) Assignment of Intangible Property. The Assignment of Intangible Property
executed by Buyer.

 

  (e) Assignment of Leases. The Assignment of Leases executed by Buyer.

 

  (f) Tenant Notification Letters. The Tenant Notification Letters executed by
Buyer.

The Purchase Price shall be paid in accordance with the terms of Section 7.2
hereof and the items to be delivered by Buyer in accordance with the terms of
Subsections (b) through (f) of this Section 7.4 shall be delivered to Escrow
Agent no later than Noon Eastern Time on the Closing Date.

 

7.5

Buyer’s Option to Extend Closing Date. If Buyer is not then in default under
this Agreement, then Buyer shall have the right to extend the Closing Date for a
single period of thirty (30) additional days past the original Closing Date by
taking the following actions prior to the date that is twenty-five (25) days
after the expiration of the Due Diligence Period: (i) delivering to Seller
written notice of Buyer’s election to exercise such extension option, and
(ii) delivering to the Title Company, in immediately available funds, an
additional $250,000.00 (the “Second

 

19



--------------------------------------------------------------------------------

  Additional Deposit”). Notwithstanding anything to the contrary, the Second
Additional Deposit shall be non-refundable to Buyer immediately upon deposit
with the Title Company, but shall be credited against the Purchase Price;
provided however, that in the event Seller is in default and Buyer exercises its
right to terminate pursuant to Section 11.2 of this Agreement, the Second
Additional Deposit shall be returned to Buyer. Notwithstanding anything to the
contrary, in the event that Seller becomes entitled to the Deposit pursuant to
the terms of this Agreement, Seller shall also be entitled to receive the Second
Additional Deposit.

ARTICLE 8 - CONDITIONS TO CLOSING

 

8.1 Conditions to Seller’s Obligations. Seller’s obligation to close the
Transaction is conditioned on all of the following, any or all of which may be
waived by Seller by an express written waiver, at its sole option:

 

  (a) Representations True. All representations and warranties made by Buyer in
this Agreement shall be true and correct in all material respects on and as of
the Closing Date, as if made on and as of such date except to the extent they
expressly relate to an earlier date; and

 

  (b) Buyer’s Deliveries Complete. Buyer shall have delivered the funds required
hereunder and all of the documents to be executed by Buyer as set forth above
with regard to the Closing, and shall have performed all other covenants,
undertakings and obligations, and complied with all conditions required by this
Agreement, to be performed or complied with by Buyer at or prior to Closing.

 

  (c) Seller’s Release. Except as may otherwise be provided in the loan
assumption documents, the form and substance of which as to any liability of
Seller that is not thereby released shall be acceptable to Seller in its sole
and exclusive discretion, which may be exercised arbitrarily and capriciously,
the Seller Parties shall be released from any and all liability with respect to
the Existing Mortgage and any guaranty or guaranties executed in connection
therewith.

 

8.2 Conditions to Buyer’s Obligations. Buyer’s obligation to close the
Transaction is conditioned on all of the following, any or all of which may be
expressly waived by Buyer in writing, at its sole option:

 

  (a)

Existing Mortgage. The Existing Lender shall permit Buyer to purchase the
Property and permit the assignment and assumption of the Existing Mortgage by
Buyer. Seller shall reasonably cooperate with Buyer in applying for the Existing
Lender’s approval of Buyer’s assumption of the Existing Mortgage, including
delivery of any notices or requests required to be submitted in connection
therewith or reasonably requested by Buyer, and shall execute any documentation
at Closing reasonably requested by the Existing Lender to effectuate Buyer’s
assumption of the Existing

 

20



--------------------------------------------------------------------------------

  Mortgage. The Closing of the sale contemplated hereby is expressly contingent
upon (i) the Existing Lender’s agreement to limit Buyer’s liability for any
obligations under the loan documents to events or circumstances first occurring
subsequent to Closing; (ii) there being no change to the terms and conditions of
the loan documents evidencing the Existing Mortgage, and (iii) Buyer approving
the loan assumption documents in its reasonable discretion. If Buyer is unable
to obtain the Existing Lender’s approval to purchase the Property subject to the
Existing Mortgage on the terms sets forth in the preceding sentence by the
Closing Date, as may be extended pursuant to Section 7.5, the Closing Date may
be further extended by Buyer for a period of thirty (30) additional days past
the Closing Date, as may be extended pursuant to Section 7.5, to enable Buyer to
work with the Existing Lender to obtain Existing Lender’s approval, by
delivering to Seller written notice of Buyer’s election to exercise such
extension option on or prior to the Closing Date.

 

  (b) Representations True. Subject to the provisions of Section 8.3, all
representations and warranties made by Seller in this Agreement, as the same may
be amended as provided in Section 9.3, shall be true and correct in all material
respects on and as of the Closing Date, as if made on and as of such date except
to the extent that they expressly relate to an earlier date;

 

  (c) Title Conditions Satisfied. At the time of the Closing, title to the
Property shall be as provided in Article 4 of this Agreement; and

 

  (d) Seller’s Deliveries Complete. Seller shall have delivered all of the
documents and other items required as set forth above with regard to the Closing
and shall have performed all other covenants, undertakings and obligations, and
complied with all conditions required by this Agreement, to be performed or
complied with by Seller at or prior to Closing.

 

8.3 Waiver of Failure of Conditions Precedent. At any time or times on or before
the date specified for the satisfaction of any condition, Seller or Buyer may
elect in writing to waive the benefit of any such condition set forth in
Sections 8.1 or 8.2. By closing the Transaction, Seller and Buyer shall be
conclusively deemed to have waived the benefit of any remaining unfulfilled
conditions set forth in Sections 8.1 or 8.2. Notwithstanding anything to the
contrary, including, without limitation, Article 11 of this Agreement, if all of
the conditions set forth in Section 8.2 are neither waived nor fulfilled on or
before the Closing Date, then Buyer shall have the right, to elect, as its sole
and exclusive remedy, to (a) terminate this Agreement by written notice to
Seller, promptly after which the Deposit shall be returned to Buyer and,
thereafter, the parties shall have no further rights or obligations hereunder
except for obligations which expressly survive the termination of this
Agreement, or (b) waive the condition and proceed to close the Transaction.
Notwithstanding the foregoing, in the event any of the conditions set forth in
Section 8.2 are not fulfilled as a result of a default by either party hereto,
the provisions of Article 11 shall apply.

 

21



--------------------------------------------------------------------------------

8.4 Approvals not a Condition to Buyer’s Performance. Subject to Buyer’s right
to terminate this Agreement prior to the expiration of the Due Diligence Period
in accordance with the terms of Article 5, Buyer acknowledges and agrees that
its obligation to perform under this Agreement is not contingent upon Buyer’s
ability to obtain any (a) governmental or quasi-governmental approval of changes
or modifications in use or zoning, or (b) modification of any existing land use
restriction, or (c) consents to assignments of any service contracts, management
agreements or other agreements which Buyer requests, or (d) endorsements to the
Owner’s Title Policy.

ARTICLE 9 - REPRESENTATIONS AND WARRANTIES

 

9.1 Buyer’s Representations. Buyer represents and warrants to, and covenants
with, Seller as follows:

 

  9.1.1 Buyer’s Authorization. Buyer (a) is duly organized (or formed), validly
existing and in good standing under the Laws of the State of Delaware, (b) is
authorized to consummate the Transaction and fulfill all of its obligations
hereunder and under all Closing Documents to be executed by Buyer, and (c) has
all necessary power to execute and deliver this Agreement and all Closing
Documents to be executed by Buyer, and to perform all of Buyer’s obligations
hereunder and thereunder. This Agreement and all Closing Documents to be
executed by Buyer have been duly authorized by all requisite partnership,
corporate or other required action on the part of Buyer and are the valid and
legally binding obligation of Buyer, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
Closing Documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
Law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.

 

  9.1.2 Buyer’s Financial Condition. No petition has been filed by or against
Buyer under the federal bankruptcy code or any similar state or federal Law.

 

  9.1.3

Patriot Act Compliance. Buyer is not (i) acting, directly or indirectly for, or
on behalf of, any person, group, entity or nation named by any Executive Order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or other banned or blocked person,
entity, or nation pursuant to any Law that is enforced or administered by the
Office of Foreign Assets Control, and is not engaging in these Transactions,
directly or indirectly, on behalf of, or instigating or facilitating these
Transactions, directly or indirectly, on behalf of, any such person, group,
entity or nation, nor (ii) engaged in any dealings or transactions, directly or
indirectly, in contravention

 

22



--------------------------------------------------------------------------------

  of any United States, international or other applicable money laundering
regulations or conventions, including, without limitation, the United States
Bank Secrecy Act, the United States Money Laundering Control Act of 1986, the
United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001, Trading with the Enemy Act (50 U.S.C. § 1 et seq., as
amended), or any foreign asset control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

Buyer’s representations and warranties in this Section 9.1 shall survive the
Closing for a period of one (1) year and not be merged therein.

 

9.2 Seller’s Representations. Seller represents and warrants to Buyer as
follows:

 

  9.2.1 Seller’s Authorization. Seller (a) is duly organized (or formed),
validly existing limited liability company in good standing under the Laws of
the State of Florida, its status is active and it is authorized to consummate
the Transaction and fulfill all of its obligations hereunder and under all
Closing Documents to be executed by Seller, and (b) has all necessary power to
execute and deliver this Agreement and all Closing Documents to be executed by
Seller, and to perform all of Seller’s obligations hereunder and thereunder.
This Agreement and all Closing Documents to be executed by Seller have been duly
authorized by all requisite partnership, corporate or other required action on
the part of Seller and are the valid and legally binding obligation of Seller,
enforceable in accordance with their respective terms. Neither the execution and
delivery of this Agreement and all Closing Documents to be executed by Seller,
nor the performance of the obligations of Seller hereunder or thereunder will
result in the violation of any Law or any provision of the organizational
documents of Seller or will conflict with any order or decree of any court or
governmental instrumentality of any nature by which Seller is bound.

 

  9.2.2 Seller’s Financial Condition. No petition has been filed by, nor to
Seller’s knowledge by any third party against, Seller under the federal
bankruptcy code or any similar state or federal Law.

 

  9.2.3 Existing Mortgage. The copies of the loan documents relating to the
Existing Mortgage delivered or to be delivered to Buyer are complete in all
material respects. Seller has not received any written notice of default or
breach under the Existing Mortgage, and to Seller’s knowledge there are no
existing or uncured defaults or breaches by Seller under the Existing Mortgage

 

  9.2.4 Litigation. Except as listed in Exhibit I attached hereto and
incorporated herein by this reference, Seller has not received any written
notice of any current or pending litigation against Seller which would, in the
reasonable judgment of Seller, if determined adversely to Seller, materially
adversely affect the Property.

 

23



--------------------------------------------------------------------------------

  9.2.5 Contractual Obligations. As of the date of this Agreement, Seller has
not entered into any contracts, subcontracts, leases or agreements affecting the
Property which will be binding upon Buyer after the Closing other than (i) the
Contracts listed in Exhibits B attached hereto, (ii) the Leases listed in
Exhibits C attached hereto, (iii) liens, encumbrances, covenants, conditions,
restrictions, easements and other matters of record, and (iv) the Permitted
Exceptions.

 

  9.2.6 Default. Except for defaults cured on or before the Effective Date
hereof, Seller has not received any written notice of default under the terms of
any of the Contracts or Leases except as listed in Exhibit I attached hereto.

 

  9.2.7 Zoning. Except for violations cured or remedied on or before the
Effective Date hereof and except as listed in Exhibit I attached hereto, as of
the Effective Date of this Agreement, Seller has not received any written notice
from any governmental authority of any violation of any zoning Law applicable to
the Property. Seller has not received any written notices from any governmental
or regulatory authority of any proposed or pending amendment to the zoning
classification of the Property or any part thereof.

 

  9.2.8 Covenants and Restrictions. Except for violations cured or remedied on
or before the Effective Date hereof and except as listed in Exhibit I attached
hereto, as of the Effective Date of this Agreement, Seller has not received any
written notice from Imeson International Industrial Park, Inc. of any violation
of any covenant or restriction applicable to the Property.

 

  9.2.9 Condemnation. Seller has received no written notice of any pending or
threatened condemnation or eminent domain proceedings relating to the Property.

 

  9.2.10 Governmental Violations. Except for violations cured or remedied on or
before the Effective Date hereof and except as listed in Exhibit I attached
hereto, as of the Effective Date of this Agreement, Seller has not received any
written notices from any governmental or regulatory authority of any defects or
inadequacies applicable to the Property or violations of any environmental Law.
Seller has received no written notice that (i) any governmental licenses,
permits or approvals held by Seller pertaining to and required for the ownership
or operation of the Property, as presently operated, have been or are about to
be revoked or will not be renewed; or (ii) either Seller or the Property does
not comply with the terms of any such licenses, permits or approvals.

 

  9.2.11 Hazardous Substances. Except for violations cured or remedied on or
before the Effective Date hereof, an area of hazardous waste or materials
located in the southwest corner of the Property and except as listed in
Exhibit I attached hereto, as of the Effective Date of this Agreement, Seller
has not received from any third party (including any federal, state or municipal
governmental agency) any written request for information, notices of claim,
demand letters or other notification concerning hazardous substances, materials
or wastes at, on or under the Property or that Seller is or may be potentially
responsible for the removal and/or clean-up of any hazardous substances,
materials or wastes at, on or under the Property.

 

24



--------------------------------------------------------------------------------

  9.2.12 Property Documents. Except for Confidential Materials and such other
information that Seller is allowed to redact or otherwise withhold pursuant to
the definition of the term Property Documents set forth in Article 1 above,
Seller has not altered any of the Property Documents prior to delivering the
same to Buyer.

 

  9.2.13 Patriot Act Compliance. Seller is not (i) acting, directly or
indirectly for, or on behalf of, any person, group, entity or nation named by
any Executive Order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or other banned
or blocked person, entity, or nation pursuant to any Law that is enforced or
administered by the Office of Foreign Assets Control, and is not engaging in
these Transactions, directly or indirectly, on behalf of, or instigating or
facilitating these Transactions, directly or indirectly, on behalf of, any such
person, group, entity or nation, nor (ii) engaged in any dealings or
transactions, directly or indirectly, in contravention of any United States,
international or other applicable money laundering regulations or conventions,
including, without limitation, the United States Bank Secrecy Act, the United
States Money Laundering Control Act of 1986, the United States International
Money Laundering Abatement and Anti-Terrorist Financing Act of 2001, Trading
with the Enemy Act (50 U.S.C. § 1 et seq., as amended), or any foreign asset
control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.

 

9.3 General Provisions.

 

  9.3.1 Breach of Seller’s Warranties prior to the Closing.

 

  (a) If at or prior to the Closing, any Buyer’s Representative obtains actual
knowledge that any of Seller’s Warranties are untrue, inaccurate or incorrect in
any material respect, Buyer shall give Seller written notice thereof within five
(5) Business Days of obtaining such knowledge (but, in any event, prior to the
Closing). If at or prior to the Closing, Seller obtains actual knowledge that
any of Seller’s Warranties are untrue, inaccurate or incorrect in any material
respect, Seller shall give Buyer written notice thereof within five (5) Business
Days of obtaining such knowledge (but, in any event, prior to the Closing). In
either such event, Seller shall have the right to cure such misrepresentation or
breach.

 

25



--------------------------------------------------------------------------------

  (b) If any misrepresentation or breach of any of Seller’s Warranties is first
discovered by Buyer after the expiration of the Due Diligence Period but prior
to Closing and Seller either does not elect to or is not able to so cure any
such misrepresentation or breach, then Buyer, as its sole and exclusive remedy
for any and all such misrepresentations or breaches, shall have the following
rights:

 

  (i) If any of Seller’s Warranties are, in the aggregate, untrue, inaccurate or
incorrect in any material respect, then Buyer may elect either (A) to waive such
misrepresentations or breaches and consummate the Transaction without any
reduction of or credit against the Purchase Price, or (B) to terminate this
Agreement by written notice given to Seller prior to or on the Closing Date, in
which event this Agreement shall be terminated, the Deposit shall be returned to
Buyer and, thereafter, neither party shall have any further rights or
obligations hereunder except as provided in any section hereof that by its terms
expressly provides that it survives any termination of this Agreement.

 

  (ii) If any of Seller’s Warranties are untrue, inaccurate or incorrect but are
not, in the aggregate, untrue, inaccurate or incorrect in any material respect,
Buyer shall be deemed to waive such misrepresentation or breach of warranty, and
Buyer shall be required to consummate the Transaction without any reduction of
or credit against the Purchase Price.

 

  (c) The untruth, inaccuracy or incorrectness of Seller’s Warranties shall be
deemed material for purposes of this Agreement only if Buyer’s aggregate damages
resulting from the untruth, inaccuracy or incorrectness of Seller’s Warranties
are reasonably estimated to exceed One Hundred Thousand and No/100 Dollars
($100,000.00).

 

  9.3.2 Survival. Seller’s Warranties related to the Property shall survive the
Closing and not be merged therein for a period of one (1) year.

 

26



--------------------------------------------------------------------------------

ARTICLE 10 - COVENANTS

 

10.1 Buyer’s Covenants. Buyer hereby covenants as follows:

 

  10.1.1 Buyer’s Indemnity. Buyer hereby agrees to indemnify, defend, and hold
each of the Seller Parties free and harmless from and against any and all
Liabilities (including reasonable attorneys’ fees, expenses and disbursements)
arising out of or resulting from the entry on the Real Property and/or the
conduct of any Due Diligence by any Buyer’s Representatives at any time prior to
the Closing; provided, however, that Buyer’s obligations under this Subsection
10.1.1 shall not apply to the mere discovery of a pre-existing environmental or
physical condition at the Property.

 

10.2 Seller’s Covenants. Seller hereby covenants as follows:

 

  10.2.1 Contracts and Leases. Without Buyer’s prior consent, which consent
shall not be unreasonably withheld, conditioned or delayed, between the
Effective Date hereof and the Closing Date, Seller shall not extend, renew,
replace or otherwise modify any Contract or Lease or enter into any new service
contract, lease or agreement unless such Contract, service contract, lease or
agreement (as so extended, renewed, replaced or modified) can be terminated by
the owner of the Property without penalty on not more than thirty (30) days’
notice. Seller shall furnish Buyer with a written notice of the proposed
transaction which shall contain information that Seller believes is reasonably
necessary to enable Buyer to make informed decisions with respect to the
advisability of the proposed transaction. If Buyer fails to object in writing to
the terms set forth in Seller’s notice within five (5) Business Days after
receipt thereof, Buyer shall be deemed to have approved the proposed
transaction. Buyer’s consent shall not be unreasonably withheld, conditioned or
delayed with respect to any such transaction that is proposed prior to the
expiration of the Due Diligence Period. Buyer, in its sole and absolute
discretion, shall be entitled to grant or withhold its consent with respect to
any such transaction that is proposed between the expiration of the Due
Diligence Period and the Closing.

 

  10.2.2 Maintenance of Property. Except to the extent Seller is relieved of
such obligations by Article 12, between the Effective Date hereof and the
Closing Date, Seller shall:

 

  (a) comply in all material respects with all Laws relating to the Property;

 

  (b) comply in all material respects with all the terms, conditions and
provisions of the Leases, the Existing Mortgage, insurance policies and other
contractual arrangements relating to the Property, make all payments due
thereunder and suffer no default therein, and to the extent applicable, provide
Buyer with copies of any notices claiming a breach or default with respect to
the Leases, Existing Mortgage, insurance policies or other contractual
arrangements; and

 

27



--------------------------------------------------------------------------------

  (c) maintain and keep the Property in a manner consistent with Seller’s past
practices with respect to the Property;

provided, however, that, subject to Buyer’s right to terminate this Agreement
prior to the expiration of the Due Diligence Period in accordance with the terms
of Article 5, Buyer hereby agrees that, except for breaches of this
Section 10.2.2, Buyer, shall accept the Property subject to, and Seller shall
have no obligation to cure, (i) any violations of Laws, or (ii) any physical
conditions which would give rise to violations of Laws, whether the same now
exist or arise prior to the Closing. Between the Effective Date hereof and the
Closing Date, Seller will advise Buyer of any written notice Seller receives
after the Effective Date hereof from any governmental authority of the violation
of any Laws regulating the condition or use of the Property or if any material
change occurs in the occupancy or conditions affecting the Property.

 

10.3 Mutual Covenants.

 

  10.3.1 Publicity. Seller and Buyer each hereby covenant and agree that
(a) prior to the Closing neither Seller nor Buyer shall issue any Release (as
hereinafter defined) with respect to the Transaction without the prior consent
of the other, except to the extent required by applicable Law, and (b) after the
Closing, any Release issued by either Seller or Buyer shall be subject to the
review and approval of both parties (which approval shall not be unreasonably
withheld, conditioned or delayed), except to the extent required by applicable
Law. Seller acknowledges that Buyer is a publicly traded entity and, as such,
Buyer has obligations to make certain public statements in order to comply with
applicable Laws. If either Seller or Buyer is required by applicable Law to
issue a Release, such party shall, at least two (2) Business Days prior to the
issuance of the same, deliver a copy of the proposed Release to the other party
for its review. Seller and Buyer acknowledge and agree that the delivery of the
Release to the other party as required pursuant to the foregoing sentence shall
not imply that the approval of the Release by the receiving party is a condition
precedent to the issuance thereof. As used herein, the term “Release” shall mean
any press release or public statement with respect to the Transaction or this
Agreement.

 

  10.3.2

Brokers. Seller and Buyer expressly acknowledge that Seller’s Broker has acted
as the exclusive broker with respect to the Transaction and with respect to this
Agreement. Seller shall pay any brokerage commission due to Seller’s Broker in
accordance with the separate agreement between Seller and Seller’s Broker.
Seller agrees to hold Buyer harmless and indemnify Buyer from and against any
and all Liabilities (including reasonable attorneys’ fees, expenses and
disbursements) suffered or incurred by Buyer as a result of any claims by
Seller’s Broker or any other party claiming to have represented Seller as broker
in connection with the Transaction. Buyer agrees to hold Seller harmless and
indemnify Seller from and against any and all Liabilities (including reasonable

 

28



--------------------------------------------------------------------------------

  attorneys’ fees, expenses and disbursements) suffered or incurred by Seller as
a result of any claims by any party claiming to have represented Buyer as broker
in connection with the Transaction.

 

  10.3.3 Tax Protests; Tax Refunds and Credits. The Lease grants certain rights
to Tenant in connection with ad valorem taxes and assessments. This
Section 10.3.3 in its entirety is subject to Tenant’s supervening rights under
Lease; however, subject thereto, Seller shall have the right to continue and to
control the progress of and to make all decisions with respect to any contest of
the real estate taxes and personal property taxes for the Property due and
payable during the Closing Year and all prior years. Subject to Tenant’s
supervening rights, Buyer shall have the right to control the progress of and to
make all decisions with respect to any tax contest of the real estate taxes and
personal property taxes for the Property due and payable during all years
subsequent to the Closing Year. All real estate and personal property tax
refunds and credits received after Closing with respect to the Property shall be
applied as provided in the Lease and, to the extent not so provided, in the
following order of priority: first, to pay the costs and expenses (including
reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with obtaining such tax refund or credit; and second, apportioned between Buyer
and Seller as follows:

 

  (a) with respect to any refunds or credits attributable to real estate and
personal property taxes due and payable during the Closing Year (regardless of
the year for which such taxes are assessed), such refunds and credits shall be
apportioned between Buyer and Seller in the manner provided in Section 6.3;

 

  (b) with respect to any refunds or credits attributable to real estate and
personal property taxes due and payable during any period prior to the Closing
Year (regardless of the year for which such taxes are assessed), Seller shall be
entitled to the entire refunds and credits; and

 

  (c) with respect to any refunds or credits attributable to real estate and
personal property taxes due and payable during any period after the Closing Year
(regardless of the year for which such taxes are assessed), Buyer shall be
entitled to the entire refunds and credits.

 

  10.3.4 Survival. The provisions of this Section 10.3 shall survive the Closing
(and not be merged therein) or earlier termination of this Agreement.

ARTICLE 11 - DEFAULT AND REMEDIES

 

11.1 Buyer Defaults and Seller Remedies. If, on or before the Closing Date,
(i) Buyer is in default of any of its obligations hereunder, or (ii) any of
Buyer’s representations or warranties are, in the aggregate, untrue, inaccurate
or incorrect in any material respect, or (iii) the Closing otherwise fails to
occur by reason of Buyer’s failure or refusal to perform its obligations
hereunder in a prompt and timely manner, and any such circumstance described in
any of clauses (i), (ii) or (iii) continues

 

29



--------------------------------------------------------------------------------

  for ten (10) days after written notice from Seller to Buyer, which written
notice shall detail such default, untruth or failure, as applicable, then Seller
may elect to (a) terminate this Agreement by written notice to Buyer, promptly
after which the Deposit shall be paid to Seller as liquidated damages and,
thereafter, the parties shall have no further rights or obligations hereunder
except for obligations which expressly survive the termination of this
Agreement, or (b) waive the condition and proceed to close the portion of the
Transaction.

 

11.2 Seller Defaults and Buyer Remedies. If, on or before the Closing Date,
(i) Seller is in default of any of its obligations hereunder, or (ii) any of
Seller’s Warranties are, in the aggregate, untrue, inaccurate or incorrect in
any material respect, or (iii) the Closing otherwise fails to occur by reason of
Seller’s failure or refusal to perform its obligations hereunder in a prompt and
timely manner, and any such circumstance described in any of clauses (i),
(ii) or (iii) continues for ten (10) days after written notice from Buyer to
Seller, which written notice shall detail such default, untruth or failure, as
applicable, then Buyer shall have the right, to elect, as its sole and exclusive
remedy, to (a) terminate this Agreement by written notice to Seller, promptly
after which the Deposit shall be returned to Buyer and, thereafter, the parties
shall have no further rights or obligations hereunder except for obligations
which expressly survive the termination of this Agreement, or (b) waive the
condition and proceed to close the Transaction, or (c) seek specific performance
of this Agreement by Seller.

ARTICLE 12 - CONDEMNATION/CASUALTY

 

12.1 Right to Terminate. If, after the Effective Date hereof, (a) any portion of
the Property is taken by condemnation or eminent domain (or is the subject of a
pending taking which has not yet been consummated), or (b) any portion of the
Property is damaged or destroyed (excluding routine wear and tear), Seller shall
notify Buyer in writing of such fact promptly after obtaining knowledge thereof.
If the Property is the subject of a Major Casualty/Condemnation that occurs
after the Effective Date hereof, Buyer shall have the right to terminate this
Agreement by giving written notice to Seller no later than ten (10) Business
Days after the giving of Seller’s notice, and the Closing Date shall be
extended, if necessary, to provide sufficient time for Buyer to make such
election. The failure by Buyer to so elect in writing to terminate this
Agreement within such ten (10) Business Day period shall be deemed an election
not to terminate this Agreement. If this Agreement is terminated pursuant to
this Section 12.1, the Deposit shall be returned to Buyer and, thereafter, this
Agreement shall terminate and neither party to this Agreement shall have any
further rights or obligations hereunder other than any arising under any section
herein which expressly provides that it shall survive the termination of this
Agreement.

 

12.2 Allocation of Proceeds and Awards. Subject to the rights of the tenant
under the Existing Lease, which shall supersede these provisions where
applicable, if a condemnation or casualty occurs after the Effective

 

30



--------------------------------------------------------------------------------

  Date hereof and this Agreement is not terminated as permitted pursuant to the
terms of Section 12.1, then this Agreement shall remain in full force and
effect, Buyer shall acquire the remainder of the Property upon the terms and
conditions set forth herein and at the Closing:

 

  (a) if the awards or proceeds, as the case may be, have been paid to Seller
prior to the Closing, Buyer shall receive a credit at the Closing equal to
(i) the amount of any such award or proceeds on account of such condemnation or
casualty, plus (ii) if a casualty has occurred and such casualty is an insured
casualty, an amount equal to Seller’s deductible with respect to such casualty,
less (iii) an amount equal to the Seller-Allocated Amounts; and

 

  (b) to the extent that such award or proceeds have not been paid to Seller
prior to the Closing, (i) if a casualty has occurred and such casualty is an
insured casualty, Buyer shall receive a credit at the Closing equal to Seller’s
deductible with respect to such casualty, less an amount equal to the
Seller-Allocated Amounts, and (ii) Seller shall assign to Buyer at the Closing
(without recourse to Seller) the rights of Seller to, and Buyer shall be
entitled to receive and retain, such awards or proceeds; provided, however, that
within five (5) Business Days after receipt of such awards or proceeds, Buyer
shall pay to Seller an amount equal to the Seller-Allocated Amounts not
previously paid to Seller.

 

12.3 Insurance. Seller shall maintain or require that Tenant maintain the
property insurance coverage currently in effect for the Property as provided in
and required by the Lease, or comparable coverage, through the earlier of any
termination of this Agreement or the Closing Date.

 

12.4 Waiver. The provisions of this Article 12 supersede the provisions of any
applicable Laws with respect to the subject matter of this Article 12.

ARTICLE 13 - ESCROW PROVISIONS

The Deposit and any other sums (including, without limitation, any interest
earned on such other sums) which the parties agree shall be held in escrow
(herein collectively called the “Escrow Deposits”), shall be held by the Escrow
Agent, in trust, and disposed of only in accordance with the following
provisions:

 

  (a) The Escrow Agent shall invest the Escrow Deposits in government insured
non-interest bearing instruments reasonably satisfactory to both Buyer and
Seller, shall not commingle the Escrow Deposits with any funds of the Escrow
Agent or others, except for such brief periods as may be necessary to receive,
invest and transmit the same, and shall promptly provide Buyer and Seller with
confirmation of the investments made.

 

31



--------------------------------------------------------------------------------

  (b) If the Closing occurs, the Escrow Agent shall deliver the Escrow Deposits
to, or upon the instructions of, Seller on the Closing Date.

 

  (c) If for any reason the Closing does not occur, the Escrow Agent shall
deliver the Escrow Deposits to Seller or Buyer only upon receipt of a written
demand therefor from such party, subject to the following provisions of this
Subsection (c). If for any reason the Closing does not occur and either party
makes a written demand upon the Escrow Agent for payment of the Escrow Deposits,
the Escrow Agent shall give written notice to the other party of such demand. If
the Escrow Agent does not receive a written objection from the other party to
the proposed payment within ten (10) days after the giving of such notice, the
Escrow Agent is hereby authorized to make such payment. If the Escrow Agent does
receive such written objection within such period, the Escrow Agent shall
continue to hold such amount until otherwise directed by written instructions
signed by Seller and Buyer or a final judgment of a court.

 

  (d) Notice of any default, dispute or disagreement among Seller and Buyer with
respect to the Escrow Deposits shall be given to the Escrow Agent as soon as
reasonably practical after the same arises. Such notice shall be in writing and
as thoroughly as possible describe the dispute, default or disagreement. The
notice may be given by either party and upon receipt of such notice, Escrow
Agent shall notify all parties of the dispute. Subsequent to giving notice of
default, dispute or disagreement among the parties, Escrow Agent shall not
disburse funds or deliver documents or other items from escrow, or perform any
other act required by this agreement except upon the specific and mutual
agreement, in writing, signed by Seller and Buyer, or upon the order of a court
of competent jurisdiction. In the event of default, dispute or disagreement
about the interpretation of this Agreement or the propriety of any action
contemplated by the Escrow Agent hereunder, or about the rights and obligations
of any of the parties, the Escrow Agent may, in its sole discretion, file an
action for interpleader or pursue other appropriate legal proceedings to resolve
the matter. Whether suit is filed or not, the Escrow Agent may in its reasonable
discretion retain legal counsel for advice or representation in the event of
default, dispute or disagreement and the parties agree to indemnify Escrow Agent
for reasonable attorneys’ fees, costs, and expenses arising therefrom. The
Escrow Agent shall otherwise not be liable for any mistakes of facts or error in
judgment, or any acts or omissions of any kind unless caused by its willful
misconduct or gross negligence, and Seller and Buyer agree to indemnify and hold
the Escrow Agent harmless from any claims, demands, causes of action, liability,
damages and judgments, including the costs of defending any action against it,
together with any reasonable attorneys’ fees, costs, and legal expenses incurred
in connection with the Escrow Agent’s undertaking pursuant to the terms and
conditions of this Agreement.

 

32



--------------------------------------------------------------------------------

  (e) The parties acknowledge that the Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that the Escrow Agent
shall not be deemed to be the agent of either of the parties, and that the
Escrow Agent shall not be liable to Seller or Buyer for any loss, costs, damages
or expenses arising out of the following: (i) Escrow Agent’s compliance with any
legal process, subpoena, writ, order, judgment, or decree of any court issued
with or without jurisdiction and whether or not consequently vacated, modified,
set aside or reversed, (ii) the default, error, action, omission or
misrepresentation of Seller or Buyer to this Agreement, (iii) any loss or
impairment of Escrow Deposits while those funds are in the process of being
collected or while those funds are on deposit in a financial institution if such
loss or impairment results from the failure, insolvency or suspension of a
financial institution, (iv) the consequences of any delay or expiration of any
time limit caused by any party to this Agreement, other than any delay caused by
the willful misconduct or gross negligence of Escrow Agent, (v) the legal
effect, insufficiency, or undesirability of any document deposited with Escrow
Agent , delivered to or by Escrow Agent , or exchanged among the parties,
(vi) any failure or delay in the surrender of possession of the Property or the
rights or obligations of any party in possession of the Property, (vii) the
financial status or insolvency of any party or misrepresentation made by any
party to this Agreement, or (viii) any defect in title to the Property.

 

  (f) The Escrow Agent has executed this Agreement in the place indicated on the
signature page hereof in order to confirm that the Escrow Agent has received and
shall hold the Escrow Deposits in escrow, and shall disburse the Escrow Deposits
pursuant to the provisions of this Article 13.

The provisions of this Article 13 shall survive the Closing (and not be merged
therein) or earlier termination of this Agreement.

ARTICLE 14 - MISCELLANEOUS

 

14.1 Buyer’s Assignment. Buyer may assign its rights and obligations under this
Agreement in whole or in part to one or more Affiliates of Buyer without the
written consent of Seller. Except as otherwise provided, Buyer shall not assign
this Agreement or its rights hereunder to any individual or entity without the
prior written consent of Seller, which consent Seller may grant or withhold in
its sole and absolute discretion, and any such assignment shall be null and void
ab initio. In the event of any permitted assignment by Buyer, any assignee shall
assume any and all obligations and liabilities of Buyer under this Agreement
but, notwithstanding such assumption, Buyer shall continue to be liable
hereunder.

 

33



--------------------------------------------------------------------------------

14.2 Designation Agreement. Section 6045(e) of the United States Internal
Revenue Code and the regulations promulgated thereunder (herein collectively
called the “Reporting Requirements”) require an information return to be made to
the United States Internal Revenue Service, and a statement to be furnished to
Seller, in connection with the Transaction. Escrow Agent is either (x) the
person responsible for closing the Transaction (as described in the Reporting
Requirements) or (y) the disbursing title or escrow company that is most
significant in terms of gross proceeds disbursed in connection with the
Transaction (as described in the Reporting Requirements). Accordingly:

 

  (a) Escrow Agent is hereby designated as the “Reporting Person” (as defined in
the Reporting Requirements) for the Transaction. Escrow Agent shall perform all
duties that are required by the Reporting Requirements to be performed by the
Reporting Person for the Transaction.

 

  (b) Seller and Buyer shall furnish to Escrow Agent, in a timely manner, any
information requested by Escrow Agent and necessary for Escrow Agent to perform
its duties as Reporting Person for the Transaction.

 

  (c) Each of the parties hereto shall retain this Agreement for a period of
four (4) years following the calendar year during which Closing occurs.

 

14.3 Survival/Merger. Except for the provisions of this Agreement which are
explicitly stated to survive the Closing, (a) none of the terms of this
Agreement shall survive the Closing, and (b) the delivery of the Purchase Price,
the Deed and the other Closing Documents and the acceptance thereof shall effect
a merger, and be deemed the full performance and discharge of every obligation
on the part of Buyer and Seller to be performed hereunder.

 

14.4 Integration; Waiver. This Agreement, together with the Exhibits hereto,
embodies and constitutes the entire understanding between the parties with
respect to the Transaction and all prior agreements, understandings,
representations and statements, oral or written, are merged into this Agreement.
Neither this Agreement nor any provision hereof may be waived, modified,
amended, discharged or terminated except by an instrument signed by the party
against whom the enforcement of such waiver, modification, amendment, discharge
or termination is sought, and then only to the extent set forth in such
instrument. No waiver by either party hereto of any failure or refusal by the
other party to comply with its obligations hereunder shall be deemed a waiver of
any other or subsequent failure or refusal to so comply.

 

14.5 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Law of the State of Florida.

 

34



--------------------------------------------------------------------------------

14.6 Captions Not Binding; Exhibits. The captions in this Agreement are inserted
for reference only and in no way define, describe or limit the scope or intent
of this Agreement or of any of the provisions hereof. All Exhibits attached
hereto shall be incorporated by reference as if set out herein in full.

 

14.7 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 

14.8 Severability. If any term or provision of this Agreement or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.

 

14.9 Notices. Any notice, demand or other communication required to be given or
to be served upon any party hereunder shall be void and of no effect unless
given in accordance with the provisions of this section. All notices, demands or
other communications must be in writing and delivered to the person to whom it
is directed, either (i) via hand-delivery to the recipient at the address
specified below, or (ii) via United States Postal Service certified mail, return
receipt requested, postage prepaid and addressed to the recipient as specified
below, or (iii) via reputable overnight delivery service, postage prepaid and
addressed to the recipient as specified below, or (iv) via facsimile
transmission to the party at the telecopy number set forth below, provided that
such transmission is followed with a copy sent by overnight delivery. Any
notice, demand or other communication shall be deemed to have been given and
received (a) three (3) days following deposit with the United States Postal
Service as certified mail, return receipt requested, postage prepaid and
addressed to the recipient as specified below, (b) one (1) day following deposit
with a reputable overnight delivery service, postage prepaid and addressed to
the recipient as specified below, or (c) if delivered by any other method, upon
receipt.

 

Seller:   

Imeson West I, LLC

3600 Vineland Road, Suite 101

Orlando, Florida 32811

Attn: Daniel B. Webb

Telephone: (407) 841-1414

Telecopy:   (407) 422-7048

Email: dwebbfc@orlandotelco.net

 

35



--------------------------------------------------------------------------------

with copy to:   

Earl M. Barker, Jr.

Slott, Barker & Nussbaum

334 East Duval Street

Jacksonville, Florida 32202

Telephone: (904) 353-0033

Telecopy:   (904) 355-4148

Email: embarker@sbnjax.com

Buyer:   

Global Income, LP

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801

Attn: John McRae

Telephone: (407) 540-7701

Telecopy: (407) 540-7750

Email: john.mcrae@cnl.com

with copy to:   

Global Income, LP

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801

Attn: Holly J. Greer, Esq., General Counsel

Telephone: (407) 540-7546

Telecopy: (407) 540-2544

Email: holly.greer@cnl.com

with copy to:   

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

450 South Orange Avenue, Suite 800

Orlando, Florida 32801

Attention: Joaquin E. Martinez

Phone: (407) 843-4600

Fax: (407) 843-4444

Email: quino.martinez@lddkr.com

Any party entitled to receive notices hereunder may change the address for
notice specified above by giving the other party ten days’ advance written
notice of such change of address. A party’s attorney may send notices on behalf
of that party, but a notice is not effective against a party if sent only to
that party’s attorney or only to the party without also sending a copy to that
party’s attorney.

 

14.10 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be an original and all of which counterparts taken together
shall constitute one and the same agreement.

 

36



--------------------------------------------------------------------------------

14.11 No Recordation. Seller and Buyer each agrees that neither this Agreement
nor any memorandum or notice hereof shall be recorded and Buyer agrees (a) not
to file any notice of pendency or other instrument (other than a judgment)
against the Property or any portion thereof in connection herewith and (b) to
indemnify Seller against all Liabilities (including reasonable attorneys’ fees,
expenses and disbursements) incurred by Seller by reason of the filing by Buyer
of such notice of pendency or other instrument. Notwithstanding the foregoing,
if the same is permitted pursuant to applicable Laws, Buyer shall be entitled to
record a notice of lis pendens if Buyer is seeking specific performance of this
Agreement by Seller in accordance with the terms of Section 11.2 hereof or in
such other applicable circumstances in which Buyer is seeking to enforce its
rights hereunder.

 

14.12 Construction. The parties acknowledge that each party and its counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement, any amendment or
modification hereof or any of the Closing Documents.

 

14.13 Time of Essence. Time is of the essence with respect to this Agreement.

 

14.14 JURISDICTION. WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS RELATING TO
THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR THE RELATIONSHIP OF BUYER AND
SELLER HEREUNDER (“PROCEEDINGS”) EACH PARTY IRREVOCABLY (A) SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE COUNTY OF DUVAL, STATE OF FLORIDA
AND THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF FLORIDA, AND
(B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF
ANY PROCEEDINGS BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT SUCH
PROCEEDINGS HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE
RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDINGS, THAT SUCH COURT DOES NOT HAVE
JURISDICTION OVER SUCH PARTY. THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE
CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION OF THIS
AGREEMENT.

 

14.15 WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR
THE RELATIONSHIP OF BUYER AND SELLER HEREUNDER. THE PROVISIONS OF THIS SECTION
SHALL SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION
OF THIS AGREEMENT.

 

37



--------------------------------------------------------------------------------

14.16 Facsimile Signatures. Signatures to this Agreement transmitted by telecopy
shall be valid and effective to bind the party so signing. Each party agrees to
promptly deliver an execution original to this Agreement with its actual
signature to the other party, but a failure to do so shall not affect the
enforceability of this Agreement, it being expressly agreed that each party to
this Agreement shall be bound by its own telecopied signature and shall accept
the telecopied signature of the other party to this Agreement.

[Remainder of page intentionally blank]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed to be effective as of the Effective Date.

 

SELLER: IMESON WEST I, LLC, a Florida limited liability company By:  

/s/ Daniel B. Webb

Name:  

Daniel B. Webb

Title:  

Manager

[Signatures continued on the following page]

 

39



--------------------------------------------------------------------------------

BUYER:

GLOBAL INCOME, LP,

a Delaware limited partnership

By:   Global Income GP, LLC,   a Delaware limited liability company,   its
General Partner   By:   Global Income Trust, Inc.,     a Maryland corporation,  
  its Managing Member     By:  

/s/ Robert A. Bourne

    Name:  

Robert A. Bourne

    Title:  

Chief Executive Officer

 

40



--------------------------------------------------------------------------------

AGREEMENT OF ESCROW AGENT

The undersigned has executed this Agreement solely to confirm its agreement to
(a) hold the Escrow Deposits in escrow in accordance with the provisions hereof
and (b) comply with the provisions of Article 13.

In witness whereof, the undersigned has executed this Agreement as of May 30,
2012.

 

OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY By:  

/s/ James Bray

Name:  

James Wm. Bray

Title:  

AVP

 

41



--------------------------------------------------------------------------------

EXHIBIT A TO PSA

LEGAL DESCRIPTION OF THE PROPERTY

[Omitted as not necessary to an understanding the agreement]

EXHIBIT B TO PSA

LIST OF CONTRACTS

[Omitted as not necessary to an understanding the agreement]

EXHIBIT C TO PSA

LIST OF LEASES

[Omitted as not necessary to an understanding the agreement]

EXHIBIT D TO PSA

LIST OF PERSONAL PROPERTY

NONE

EXHIBIT E TO PSA

FORM OF SPECIAL WARRANTY DEED

[Omitted as not necessary to an understanding the agreement]

EXHIBIT F TO PSA

FORM OF BILL OF SALE

[Omitted as not necessary to an understanding the agreement]



--------------------------------------------------------------------------------

EXHIBIT G TO PSA

FORM OF ASSIGNMENT OF INTANGIBLE PROPERTY

[Omitted as not necessary to an understanding the agreement]

EXHIBIT H TO PSA

FORM OF ASSIGNMENT OF LEASES

[Omitted as not necessary to an understanding the agreement]

EXHIBIT I TO PSA

NOTICES OF LITIGATION, CONTRACT DEFAULTS

AND GOVERNMENTAL VIOLATION

 

1. None

EXHIBIT J TO PSA

FORM OF TENANT NOTIFICATION LETTER

[Omitted as not necessary to an understanding the agreement]

EXHIBIT K TO PSA

FORM OF TENANT ESTOPPEL

[Omitted as not necessary to an understanding the agreement]